Citation Nr: 1031367	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder, 
claimed as secondary to service-connected nerve root irritation, 
thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from June 1970 to June 1974, when 
he retired with 24 years of service.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision of the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following the March 2005 VA examination, the Veteran has 
submitted private clinical records which disclose that he began 
seeking treatment for neck pain in November 1998.  This evidence 
was not considered by a clinical provider.  

The Veteran has indicated that additional private records are 
available from additional providers, although he has not 
identified those providers.  The Veteran should be afforded an 
opportunity to identify the providers or submit the clinical 
records.

More specific VA medical opinion is required, since the September 
2004 VA examination report contains only data about the cervical 
spine disorder and a conclusion that the cervical spine disorder 
or complaint could not be related to the thoracic spine with 
resort to speculation, but did not provide any explanation for 
the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (opinion that is unsupported and unexplained is purely 
speculative and does not provide the degree of certainty required 
for medical nexus evidence). 

Accordingly, the case is REMANDED for the following action:

1.  Request all of the Veteran's VA treatment 
records from September 2004 to the present which 
reflect treatment of a back disorder or neck 
pain.  

2.  Afford the Veteran an opportunity to identify 
each non-VA clinical provider who treated him for 
neck pain since his service discharge in June 
1994.  Advise the Veteran that any medical 
opinion should be submitted in writing.

3.  Afford the Veteran an opportunity to identify 
non-clinical records which reflect onset of neck 
pain following the Veteran's June 1994 service 
discharge.    

4.  Then, afford the Veteran VA examination of 
the back.  The examiner should review the claims 
folder, and note such review in the claims 
folder.  The examiner should review the service 
treatment records, the Veteran's post-service 
clinical records, the Veteran's statements, and 
any other pertinent evidence of record.  The 
examiner should discuss the Veteran's account of 
the chronicity of symptoms since his service 
discharge.  Any necessary diagnostic examination 
should be conducted.

The examiner should then specifically address the 
following questions:  

(i).  What diagnosis should be assigned for each 
disorder of the cervical spine (neck) currently 
present?  

(ii).  Is it is at least as likely as not (a 50 
percent or higher degree of probability) that a 
current cervical spine or neck disorder: 
(a) had its onset during the Veteran's 
military service, or, (b) was present 
within one year following the Veteran's 
service discharge, or, (c) is aggravated, 
that is, permanently increased in severity,  
by the Veteran's service-connected nerve 
root irritation, thoracic spine?

(iii).  Is it at least as likely as not (a 50 
percent or higher degree of probability) that a 
current cervical spine (neck) disorder is due to, 
caused by, or secondary to, the Veteran's 
service-connected nerve root irritation, thoracic 
spine?  

The examiner should provide the rationale for 
each opinion expressed.  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, records, or other information needed to 
provide the requested opinion.  Thereafter, 
necessary development should be completed by the 
agency of original jurisdiction, and the claims 
files returned to the examiner for completion of 
the requested opinion.

5.  Review the additional evidence that has been 
obtained and readjudicate the claim on the 
merits.  If the benefit sought on appeal remains 
denied, the Veteran, and his representative, 
should be furnished a supplemental statement of 
the case and given the opportunity to respond 
thereto.  Thereafter, this appeal should be 
returned to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


